Citation Nr: 0919307	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-19 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to 
September 1945.  He died in May 2005.  The appellant is the 
Veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).  

Death Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. 
§ 1318 was previously granted in an RO decision dated in July 
2006. 


FINDINGS OF FACT

1. The Veteran's death certificate states that he died in May 
2005.  The cause of death is listed as cardio respiratory 
arrest, due to or as a consequence of massive stroke and 
atherosclerotic vascular disease.  Coronary artery bypass 
surgery is listed as a significant condition contributing to 
death but not resulting in the underlying cause thereof.  

2.  At the time of his death, the Veteran was service 
connected for posttraumatic stress disorder (PTSD), which was 
rated 70 percent disabling.  The Veteran also was in receipt 
of total disability by reason of individual unemployability 
(TDIU) at the time of his death.  TDIU was based upon the 
level of disablement caused by the Veteran's PTSD.  The 
Veteran was not service connected for any other disabilities 
at the time of his death.  

3.  There is no evidence that the Veteran's PTSD caused or 
contributed to his death.

4.  There is no evidence that the Veteran's cardio 
respiratory arrest, massive stroke, or atherosclerotic 
vascular disease were related to the Veteran's military 
service.  There is no evidence that the Veteran was ever a 
prisoner of war.


CONCLUSION OF LAW

The Veteran's death was not caused by a disease or injury 
incurred in or aggravated by service, nor did any such 
disease or injury contribute substantially or materially to 
his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to notify claimants of 
what is necessary to establish their entitlements to the 
benefits sought and to assist them in obtaining the evidence 
necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008). 
 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b) (1) (2008). Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 
 
In Pelegrini, the United States Court of Appeals for  
Veterans Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  However, the 
VCAA notice requirements may be satisfied notwithstanding 
errors in the timing or content of the notice if such errors 
are not prejudicial to the claimant.  Pelegrini, 18 Vet. App. 
at 121.  Further, a defect in the timing of the notice may be 
cured by sending proper notice prior to a re-adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 
(Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim. 38 C.F.R. § 3.159 (2008). 
 
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. 

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  
 
In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased Veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response. Hupp v. 
Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the requirements of Hupp were not met.  The 
VCAA notice sent to the claimant on March 6, 2006 did not 
contain a statement that the Veteran was service connected 
for PTSD at the time of his death, nor did it explain what 
evidence and information was necessary to substantiate a DIC 
claim based on either a previously service connected 
disability or a condition not yet service connected.  Rather, 
the notice stated only that the claimant was required to show 
either that the Veteran died while on active duty or that the 
Veteran died from a service connected disease or injury.

Where there is a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See, e.g, Vazquez-Flores v. Peake, 22 
Vet. App. 37, 46 (2008).  

In this case, the notice defect was not prejudicial because 
the claimant was provided sufficient information such that a 
reasonable person could have been expected to understand what 
was necessary to support her claim.  The original rating 
decision dated in March 2006 that denied service connection 
for the cause of the Veteran's death informed the claimant 
that the Veteran was service connected for PTSD at the time 
of his death.  The March 2006 rating decision also explained 
that service connection for the cause of the Veteran's death 
was denied because there was no evidence that the Veteran's 
cardio respiratory arrest due to massive stroke and 
atherosclerotic vascular disease was related to PTSD.  A 
Statement of the Case (SOC) dated in May 2006 explained the 
principles related to establishing service connection as well 
as the requirements for entitlement to DIC.  The SOC 
explained that the Veteran was service connected for PTSD, 
but that there was no evidence that PTSD was related to the 
cause of death.  The SOC also explained that there was no 
evidence that the cause of the Veteran's death was related to 
his military service.  The claimant's claim was thereafter 
readjudicated in a Supplemental Statement of the Case (SSOC) 
dated in September 2007, thus curing the use of earlier post-
decisional documents.  The Board finds that the notice error 
herein did not affect the essential fairness of the 
adjudication in this case.  

Accordingly, no prejudice to the claimant will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the claimant.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing to would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the Veteran).

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA has of record evidence 
including the Veteran's service treatment records, several 
reports of VA examinations, VA medical records, and death 
certificate.  VA also has of record the statements of the 
claimant and her representative.  The claimant did not 
indicate that any other evidence existed in support of her 
claim.  

While VA treatment records indicate that the Veteran was 
treated by various private physicians, the claimant did not 
identify these physicians, nor did she provide authorizations 
enabling VA to obtain the Veteran's private treatment 
records.  In any event, there is no evidence that any of the 
Veteran's private physicians treated him for PTSD, the only 
disability for which he was service connected at the time of 
his death.  Moreover, while the Veteran apparently received 
private treatment for his heart condition beginning by the 
1990s, including two angioplasties, this was many years after 
his service, which ended in September 1945.  Therefore, there 
is no reasonable possibility that the Veteran's private 
treatment records could demonstrate that his atherosclerotic 
vascular disease or resulting stroke was related to his 
service.  

Similarly, while the Veteran's death certificate indicates 
that he died while an inpatient at a private hospital, no 
records pertaining to this hospital stay are in the claims 
file.  However, the claimant did not provide an authorization 
enabling VA to obtain these records, there is no indication 
that the Veteran's final hospital stay involved treatment for 
PTSD, and, insofar as the Veteran died 60 years after his 
service, there is no reasonable possibility that these 
records could substantiate a connection between the Veteran's 
atherosclerotic vascular disease and/or stroke and his 
service.  

The Board finds that VA fulfilled its duty to assist.


II. Service Connection for the Cause of the Veteran's Death

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§3.303. 

Service connection for some disorders, including 
arteriosclerosis, may be presumed where demonstrated to a 
compensable degree within 1 year of separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Furthermore, if a Veteran was a 
prisoner of war, service connection for certain diseases, 
including stroke, may be granted if manifest to a compensable 
degree any time after service.  38 C.F.R. § 3.309(c).  

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in, or aggravated by, 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312. 

In this case, the Veteran's death certificate indicates that 
he died of cardio respiratory arrest, due to or as a 
consequence of massive stroke and atherosclerotic vascular 
disease.  Coronary artery bypass surgery is listed as a 
significant condition contributing to death but not resulting 
in the underlying cause thereof.  

The Veteran was service connected for PTSD at the time of his 
death.  There is no evidence that the Veteran's PTSD caused 
or contributed substantially and materially to the Veteran' 
death from cardio respiratory arrest as a consequence of a 
massive stroke and atherosclerotic vascular disease.  
Notably, the claimant has not even alleged that PTSD led to 
the Veteran's death.  Rather, the claimant alleges that she 
is entitled to presumptive service connection for the 
Veteran's stroke because she claims that the Veteran was a 
prisoner of war.

As noted above, stroke is one of the disabilities for which 
presumptive service connection may be granted if manifested 
at any time after service if a Veteran was a prisoner of war.  
38 C.F.R. § 3.309(c).  However, in this case, there is no 
evidence that the Veteran was a prisoner of war.

The only evidence submitted by the claimant in support of her 
contention that the Veteran was a prisoner of war was a 
December 1944 letter that was sent to the Veteran's aunt by 
the War Department that informed her that the Veteran was 
reported missing in action earlier that month.  While the 
letter stated that "many persons reported missing in action 
are subsequently reported as prisoners of war", it did not 
state that the Veteran was a ever a prisoner of war.  

A review of the Veteran's service medical records shows that 
during the time the Veteran was reported as missing, the 
Veteran became separated from his unit, was present during an 
attack on a replacement depot, and was admitted to a military 
hospital for treatment of his psychiatric disorder.  The 
Veteran was still in the hospital at the time the letter was 
sent to his aunt.  He was subsequently evacuated for further 
treatment and was thereafter medically discharged from the 
service as result of his psychiatric disorder.

There is no evidence in the claims file indicating that the 
Veteran was ever a prisoner of war.  Service medical records 
show the Veteran spent approximately 2 months in combat, but 
make no mention of his ever having been a prisoner of war.  
Furthermore, while the Veteran was examined by VA on numerous 
occasions with respect to his psychiatric disorder, he never 
reported that he had been a prisoner of war during any of the 
examinations.  There is no evidence that the Veteran ever 
claimed that he was a prisoner of war during his lifetime.

Insofar as there is no evidence that the Veteran was a 
prisoner of war, the presumption set forth in 38 C.F.R. § 
3.309(c) is not applicable in this case. 

There is also no evidence that the cause of the Veteran's 
death was directly related to his service.  There is no 
evidence that the Veteran developed atherosclerotic vascular 
disease in service or within a year thereafter.  The 
Veteran's service records do not show any treatment for 
atherosclerotic vascular disease.  There are no medical 
records showing the Veteran had atherosclerotic vascular 
disease within one year of his service.  Rather, there is no 
evidence of atherosclerotic vascular disease until many years 
after service.  The coronary artery bypass surgery listed as 
a significant condition contributing to the Veteran's death 
did not occur during his service. The Veteran's stroke did 
not occur until approximately 60 years after his service.   

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the claim. See, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


